Citation Nr: 0800134	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-06 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the mouth to include exposure to asbestos.

2.  Entitlement to service connection for asbestos exposure 
excluding squamous cell carcinoma of the mouth.

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant served on active duty from August 1971 to 
February 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for 
squamous cell carcinoma of the mouth and asbestos exposure.  
This matter also arises from a July 2005 rating decision that 
denied service connection for DDD of the lumbar spine.  

The appellant presented testimony at a personal hearing in 
June 2007 before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for squamous 
cell carcinoma of the mouth is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Excluding consideration of squamous cell carcinoma which 
is not being considered in this decision, competent medical 
evidence of a diagnosis of a disability related to asbestos 
exposure is not of record. 

2.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant's DDD of 
the lumbar spine either had its onset in service or 
preexisted service and was permanently worsened therein, or 
that DDD of the lumbar spine was diagnosed within one year 
after separation from service.


CONCLUSIONS OF LAW

1.  Service connection for asbestos exposure is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  DDD of the lumbar spine was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003, December 
2003, December 2004, December 2004, and March 2006; rating 
decisions in April 2004, July 2005, and May 2006; a statement 
of the case in February 2005 and May 2006; and a supplemental 
statement of the case in February 2007.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in May 2007.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service, or within a 
pertinent presumption period under 38 C.F.R. § 3.307, so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis or other organic 
diseases of the nervous system, become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2007).

To prevail on the issue of service connection, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Exposure to asbestos

With regard to the issue of entitlement to service connection 
for asbestos exposure, excluding squamous cell carcinoma, the 
appellant claims that he was exposed to asbestos while 
serving aboard the U.S.C.G.C. Sagebrush from 1979 to 1981.  
He claims that the ship was built in the 1940s and had 
asbestos in the ship building materials.  The veteran has 
claimed service connection for squamous cell carcinoma of the 
floor of the mouth as due to asbestos exposure in service.  
That claim is discussed in the remand which follows this 
decision.  However, with the exception of that claim, the 
appellant has not identified another disability as due to 
asbestos exposure.  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  M21-1, VBA Adjudication 
Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, 
Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 
(Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997).  VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service; whether there was pre- service, post-service, 
occupational, or other asbestos exposure; and whether there 
is a relationship between asbestos exposure and the claimed 
disease.

The appellant contends that he was exposed to asbestos during 
service in the U.S. Coast Guard.  The Board finds that his 
contentions regarding potential in-service exposure to 
asbestos while serving aboard the U.S.C.G.C. Sagebrush from 
1979 to 1981 are plausible.  Therefore, for the purpose of 
this adjudication the Board would concede the appellant may 
have been exposed to asbestos in service.  However, mere 
exposure to a potentially harmful agent is insufficient to be 
eligible for VA disability benefits.  The question in a claim 
such as this is whether disabling harm ensued.  The medical 
evidence must show not only a currently diagnosed disability, 
but also a nexus, that is, a causal connection, between this 
current disability and the exposure to asbestos in service.  
Hickson v. West, 12 Vet. App. 247 (1999).

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to 
service connection for asbestos exposure.  

Service medical records are negative for any complaints, 
findings, or diagnosis of a disability due to asbestos 
exposure.  

Private medical records of x-rays dated in July 2002 after 
surgery for a floor of mouth tumor and placement of a feeding 
tube show that there was no active pulmonary disease, cardiac 
decompensation, pneumonia, or pleural effusion.  His lungs 
were without inflammatory process.  

The report of a Coast Guard examination in July 2003 
indicates that pulmonary function tests revealed mild 
obstruction and he was referred to smoking cessation 
education.  A chest x-ray in May 2003 was within normal 
limits.  

At a February 2004 VA respiratory examination, the appellant 
reported smoking two packs of cigarettes a day for the 
previous 30 plus years.  He denied any shortness of breath, 
and there was no unusual coughing or hemoptysis.  He denied 
any chest pain or basically any respiratory discomfort.  He 
reported that he may have been exposed to asbestos while 
working on ships in service.  Clinical findings noted distant 
breath sounds but no gross rales, rhonchi, or wheezes.  There 
was no diagnosis of a respiratory disorder.  A February 2004 
x-ray of the chest found no radiographic evidence of any 
active disease.  The lung fields were clear of any pneumonic 
infiltrates, atelectasis or congestive failure.  

The appellant testified in June 2007 that he did not 
currently have nor had he had any respiratory problems.  He 
further testified that he was not being treated for any 
residuals of asbestos exposure.  

Without consideration of the claimed squamous cell carcinoma, 
the claim for which has yet to be adjudicated, the medical 
evidence of record does not show a current disability related 
to asbestos exposure.  The existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110 (West 2002).  There is no competent 
medical evidence of a current diagnosis of asbestosis, any 
asbestos-related lung disease, or any asbestos-related 
disease.  Moreover, additional development is not needed at 
this time because no asbestos-related disability is shown by 
the evidence of record.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

As no pulmonary disorder or other disorder associated with 
exposure to asbestos has been diagnosed, the Board finds that 
service connection for exposure to asbestos, excluding 
squamous cell carcinoma, is not warranted.  As the 
preponderance of the evidence is against the appellant's 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

DDD of the lumbar spine

The appellant seeks service connection for DDD of the lumbar 
spine.  He claims that he hurt his back in 1979 or 1980 while 
on board the U.S.C.G.C. Sagebrush but does not have a copy of 
any medical record of that injury.  He also claims he injured 
his back in service in 1983 when he was at a Coast Guard base 
gym.  He contends that his current back disorder is related 
to his inservice injuries and in general to his work in 
service.  

Service medical records show that at examinations in April 
1975, March 1976, and June 1981 the appellant's spine was 
clinically normal.  The appellant sought treatment in 
September 1983 for a pulled back muscle after playing 
racquetball.  He reported there was no previous history.  The 
assessment was muscle strain to the left side of the back, 
the thoracic and lumbar region.  At subsequent examinations 
in January 1987 and August 1997, his spine was clinically 
normal.  In August 1997 he denied having or having had 
recurrent back pain.  Thus, a chronic low back disability is 
not shown in service.  

Further, there is no medical evidence of record showing that 
DDD or any arthritis of the lumbar spine manifested to a 
compensable degree within one year following separation from 
active service.  Therefore service connection is not 
warranted on a presumptive basis.

The appellant filed an application for compensation benefits 
for several disorders in April 1998; however, he did not 
include a back disability.  At VA orthopedic examinations in 
June 1998 and August 2000 for other disabilities no 
complaints of a low back disability were shown.  

A VA x-ray in February 2004 revealed early spondylosis of the 
midthoracic spine.  That medical evidence does not provide a 
link between that disability and service.  

A private medical record in October 2004 indicates the 
appellant reported back problems since 1979.  The examiner 
noted that x-rays of the thoracolumbar spine showed DDD.  He 
was to be sent for a MRI for further evaluation.  A private 
MRI of the lumbar spine in November 2004 showed a herniated 
nucleus pulposus at L3-4, a bulging disc at L4-5 and a 
herniated nucleus pulposus at L5-S1.  That private medical 
evidence, however, does not provide a link between any 
current back disability and service.  

At an April 2005 VA spine examination, the appellant reported 
injuring his back while lifting heavy objects while in the 
service.  He stated that he had pain on and off 
intermittently ever since.  The diagnosis was DDD of the 
lumbar spine.  The examiner noted there were no neurologic 
findings on examination including sensory or motor defects.  
He was able to walk unaided and walked quite well.  There 
were no signs of imbalance or difficulty in his gait.  In an 
addendum dated in May 2005, the examiner stated that he could 
not resolve the issue of etiology of the appellant's back 
condition without resorting to mere speculation.  

A lay statement was received from a retired U.S. Coast Guard 
fellow service member who has known the appellant since 1994.  
When they were both stationed together he was Chief of the 
Health Services Division.  After review of the appellant's 
health record and the 2004 MRI report, he opined that the 
appellant's chronic low back pain was related to the 
military.   

The Board recognizes the contentions of the appellant and his 
fellow service member as to the diagnosis and relationship 
between the appellant's service and the claimed current DDD 
of the lumbar spine.  Although his fellow service member 
served as Chief of the Health Services, there is no 
indication that he is a medical doctor or has medical 
training.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  
As a layperson, however the appellant and his fellow service 
member are not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis, or an opinion 
relating to medical causation and etiology that requires a 
clinical examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, these 
assertions do not constitute competent medical evidence that 
the appellant's DDD of the lumbar spine is linked to service 
or to an incident in service.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the appellant's claim of entitlement to 
service connection for DDD of the lumbar spine.  Although DDD 
of the lumbar spine has been diagnosed, there is no 
probative, competent medical evidence of record linking the 
disability to service.  No probative, competent medical 
evidence exists of a relationship between a low back disorder 
and any continuity of symptomatology asserted by the 
appellant.  McManaway v. West, 13 Vet. App. 60 (1999) (where 
there is assertion of continuity of symptomatology since 
service, medical evidence is required to establish a nexus 
between the continuous symptomatology and the current claimed 
condition); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that DDD 
of the lumbar spine is a result of service or an injury in 
service.  Therefore, service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for asbestos exposure 
(excluding squamous cell carcinoma of the mouth) is denied.

Entitlement to service connection for DDD of the lumbar spine 
is denied.


REMAND

The appellant claims that he was exposed to asbestos while 
serving aboard the U.S.C.G.C. Sagebrush from 1979 to 1981.  

The veteran claims that his carcinoma of the floor of the 
mouth began on January 1998 when he sought dental treatment 
in service.  He contends that he saw a military dentist who 
noted a lesion which was thought to be benign and suggested 
observation.  He also claimed that the soreness began when he 
had a crown made.  In June 2002, after development of pain 
and discomfort, a biopsy of a lesion which he claims was in 
the same area as the previously noted lesion revealed 
squamous cell carcinoma of the floor of the mouth.  The 
biopsy report noted the neck mass was present more than three 
years.  He underwent surgery in July 2002 for removal of the 
tumor classified as Stage II and lymph nodes.  Service 
medical records show that he had a dental examination in 
service in January 1998 at which time he was advised that he 
needed crowns.  That examination also noted the presence of 
right and left lingual tori.  

The appellant also testified in June 2007 that after service 
he went to VA in Miami for dental work, as advised by the 
U.S. Coast Guard in January 1998, and when a crown was made 
he had pain on the side where the lesion was located.  When 
he sought further treatment, an oral surgeon stated that he 
might have cancer which could have been there quite a few 
years.

Prior to appellate review, it is necessary to obtain 
additional medical records, a medical examination and a 
medical opinion as to a relationship, if any, between the 
lingual tori and subsequently diagnosed squamous cell 
carcinoma; and as to the onset of manifestation of the 
malignant tumor.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  After requesting identifying 
information from the appellant, secure VA 
outpatient dental treatment records for 
the appellant from February 1998 to July 
2002.  

2.  Schedule the appellant for a VA 
examination by an appropriate specialist 
to determine the etiology of the squamous 
cell carcinoma which was surgically 
removed from the floor of his mouth and 
the date of manifestation of the tumor.  
The claims folder must be reviewed by the 
examiner and the review should be noted in 
the examination report.  The examiner 
should express an opinion as to whether it 
is as likely as not (50 percent or greater 
probability) that the lingual tori noted 
at the January 1998 dental examination in 
service were manifestations of the later 
diagnosed squamous cell carcinoma of the 
floor of the mouth.  The examiner should 
also express an opinion whether it is as 
likely as not (50 percent or greater 
probability) that squamous cell carcinoma 
of the floor of the mouth manifested as a 
malignant tumor by February 28, 1999.  The 
examiner should also state whether it is 
as likely as not (50 percent or greater 
probability) that any squamous cell 
carcinoma of the mouth is due to asbestos 
exposure.

3.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


